Citation Nr: 1810338	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  16-44 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 90 percent for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The Veteran served on active duty from November 1945 to August 1947 and from December 1950 to April 1951.  The Veteran died in June 2017, and the appellant is his son.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2017, the Board dismissed the appeal due to the Veteran's death.  Thereafter, in a December 2017 administrative decision, the RO deemed the appellant to be a valid substitute claimant for the purposes of processing the Veteran's appeal to completion.  See 38 U.S.C. § 5121A (2012).  Consequently, the Board has reactivated the appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on his part is required.


REMAND

On review of the record, the Board has found that additional development is necessary for the claim on appeal.

At a November 2014 VA audiology examination, all of the Veteran's audiogram results were marked as "CNT" (could not test); therefore, that examination provides no objective data for rating purposes.

Thereafter, the Veteran underwent a private audiology examination in January 2016.  The evidence currently of record contains only a graphical representation of the audiogram results from that private examination, and such results do not appear to include any puretone threshold measurements for either ear at the level of 3000 Hertz.  Therefore, the results of the January 2016 private audiogram cannot be used for rating purposes at this time.  See 38 C.F.R. §§ 4.85, 4.86.  On remand, with authorization from the appellant, the January 2016 private examiner should be asked to interpret the full results of this audiogram, in a numerical format if possible.

Additionally, a May 2016 VA treatment record documented an audiology consultation with the Veteran, but the full test results of the contemporaneous VA audiogram were not included (though instructions were provided in the consultation report for how to access the full results).  On remand, the full test results from this May 2016 VA audiogram must be obtained.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any needed assistance from the appellant, including securing from him a VA Form 21-4142 (Authorization and Consent to Release Information to VA), contact the private provider who conducted the January 2016 private audiology examination of the Veteran, and request an interpretation of the full results of the Veteran's January 2016 private audiogram (including results, if any, at 3000 Hertz), in a numerical format, if possible.
2.  Obtain the full test results from the Veteran's May 2016 VA audiogram (which was performed at the time of a May 2016 VA audiology consultation).  If it is unclear from the audiometry results whether speech discrimination testing was done using the Maryland CNC word list, please seek clarification regarding what type of speech discrimination testing was done.

3.  Obtain updated VA treatment records from July 2016 to the Veteran's death in June 2017, including the results of any audiometry testing completed during this time period.  If it is unclear from any audiometry results whether speech discrimination testing was done using the Maryland CNC word list, please seek clarification regarding what type of speech discrimination testing was done.

4.  Thereafter, review the record, ensure that all development is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claim on appeal for entitlement to a higher rating for bilateral sensorineural hearing loss.  If the benefit sought on appeal remains denied, in whole or in part, a supplemental statement of the case must be provided to the appellant and his representative.  After the appellant and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B (2012).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

